DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020has been entered. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are moot in view of a new ground of rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Recesso et al. (US 2010/0287473 A1 – hereinafter Recesso), Kennedy et al. (US 2013/0254816 A1 – hereinafter Kennedy), and Daun et al. (US 2010/0153520 A1 – hereinafter Daun).
	Regarding claim 1, Recesso discloses an information processing apparatus (Fig. 1 – computer system 102) comprising: a central processing unit (CPU) configured to: acquire a plurality of sets of information of an in-point and an out-point, wherein the plurality of sets of the information of the in-point and the out-point specifies a plurality of pieces of partial range information in an imaged video generated by an imaging device, and the plurality of pieces of the partial range information corresponds to a plurality of video portions of the imaged video (Figs. 5, 7A, 7B, 8; [0049]-[0051] – an input unit, e.g. a keyboard, of the computer system 102 shown in Fig. 1 to acquire user inputting of start times and end times to define clips, each of which is a video portion to be distributed to a user); receive an indication operation of the out-point (Figs. 5, 7A, 7B, 8; [0049]-[0051] – receiving user inputting of end time to define a clip as a video portion); and control transmission of each of the plurality of pieces of the information of the in-point and the out-point and the imaged video to an external device ([0030]; [0047] – a transmission control unit, e.g. a CPU and a communication unit, of the computer system 102, performs control to transmit the start times and end times to the server 112 and control to cause transmission of the image video from video capture device 104 to the server 112 as described in at least [0025] via a scheduling GUI as described in at least [0047]).
	However, Recesso does not disclose the central processing unit configured to: acquire a plurality of pieces of object person identification information for the plurality of video portions, wherein each video portion of the plurality of video portions is 
	Kennedy discloses a central processing unit configured to: acquire a plurality of pieces of object person identification information for a plurality of video portions, wherein each video portion of the plurality of video portions is respectively associated with a different piece of object person identification information of the plurality of pieces of the object person identification information ([0102]; [0114]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kennedy into the apparatus taught by Recesso in order to distribute the video portions to corresponding recipients of interest.
	Recesso and Kennedy do not disclose the central processing unit configured to: control, based on the received indication operation of the out-point, generation of a purchase information input form for each video portion.
	Daun discloses a central processing unit configured to: receive an indication operation of an out-point ([0063]); control, based on the received indication operation of the out-point, generation of a purchase information input form for the video portion ([0031]; Figs. 25-28; Fig. 1 – step 150; [0063]; [0087]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Daun into the apparatus taught by Recesso and Kennedy in order to allow users to buy the created clips thus enhancing financial benefits of the service provided by the apparatus.
(Fig. 4; [0026] – more than one video capture devices 104 captures a plurality of videos).
	Regarding claim 3, Recesso also discloses the CPU is further configured to control transmission of a plurality of pieces of video portion identification information that identifies the plurality of video portions (Figs. 5, 7A, 7B, 8; [0054] – transmitting start time and end time as video portion, and ID as the video portion identification information).
	Regarding claim 4, Kennedy also discloses each piece of the object person identification information of the plurality of pieces of the object person identification information identifies a respective object person to which a respective video portion of the plurality of video portions is to be distributed, and the plurality of pieces of video portion identification information is associated with the plurality of pieces of object person identification information ([0102]; [0114]).
Regarding claim 6, Recesso also discloses the CPU is further configured to: control a display screen to display visual information representing a position on a time axis of the plurality of video portions in the imaged video, a pointer for indication of the position on the time axis in the imaged video (Fig. 7B – any time value indicated in START or END in area 708 is a pointer for indicating a position on a time axis of the video), an in-point indicating operator for indication of the position indicated by the pointer as a position of the in-point, and an out-point indicating operator for indication of the position indicated by the pointer as a position of the out-point (Fig. 7B – in-point indicating operator is button START TIME with the corresponding time value of 12:37 in area 702b, and out-point indicating operator is button END TIME with the corresponding time value of 13:49 in area 702b); control a display form of a first region of a display region and a display form of a second region of the display region, wherein the display region represents the plurality of video portions in the visual information, the first region is closer to the in-point than the second region, the second region is closer to the out-point than the first region, and the display form of the first region is different from the display form of the second region (Fig. 7B – in the region of in-point, a corresponding time value of 12:37 is displayed in 708, and in the region of out-point a corresponding time value of 13:49 is displayed in 708, which are different); and match the display form of the first region with a display form of the in-point indicating operator, and the display form of the second region with a display form of the out-point indicating operator (Fig. 7B –the corresponding in-point times in areas 708 and 702b match and out-point times in areas 708 and 702b match).
	Claim 8 is rejected for the same reason as discussed in claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484